MEMORANDUM OPINION
BRETT, Judge.
Petitioner, William M. Rapp, files his petition for writ of habeas corpus, seeking release from confinement in the Oklahoma State Penitentiary.
Petitioner alleges that he was convicted in the district court of McIntosh County on a bogus check charge, and sentenced to serve a term of six years in the penitentiary, in case No. 2887, said sentence to commence when petitioner completed a sentence of ten years he received in the same court on a charge of receiving and disposing of mortgaged property, after former conviction of felony, such judgment dated October 25, 1965.
The Attorney General has filed a motion to dismiss this petition, for the reasons stated and set out in his response to a petition filed by this petitioner in Rapp v. Page, Okl.Cr., 441 P.2d 348, in which an opinion has this day been handed down.
This petitioner duly appealed his conviction to this court, and the Court in a lengthy opinion, going fully into the matters involved, affirmed the conviction. Rapp v. State, Okl.Cr., 418 P.2d 357.
We have repeatedly held that after a person has appealed his conviction and judgment of conviction has been affirmed, he may not obtain release in habeas corpus on grounds raised in the appeal, or any other grounds.
This is a companion case to No. A-14667, above mentioned, and reference is made to the opinion therein.
This petitioner fails to allege any new matter or matters not previously considered by the Court.
The motion of the Attorney General to dismiss the petition for habeas corpus is sustained, and the petition is dismissed.
NIX, P. J., and BUSSEY, J., concur.